 In the Matterof LYNCIIBURG TRANSIT COMPANY, EMPLOYERandTECase No. 5-RC-18.-Decided Septeir—ber 9; 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held at Lynchburg, Vir-ginia, before John J. A. Reynolds, Jr., hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in this case the Board finds :1.Lynchburg Transit Company is a public carrier providing busservice for the city of Lynchburg, Virginia, and environs.The Em-ployer transports approximately 10,000 individual passengers or33,000 fares daily, an unspecified number being employees of com-panies engaged in interstate commerce.'None of the Employer'sbusses or drivers are licensed for interstate service.During the first 9 months of 1947, the Employer purchased bussescosting $166,000 and other equipment and supplies at a cost of$50,971.19, all outside the Commonwealth of Virginia.During thesame period, the Employer's total operating revenue was $545,906of which $2,345 represented income from transit advertisements,'$46,340 from bus rentals, and $2,938 from charter and special busservices.The Employer does not carry any mail.During the first 9 months of 1947, the Employer received $81,000to cover expenses incurred in servicing and repairing busses of Vir-ginia Stage Lines, Inc., an interstate carrier, and $25,000 to cover'The record discloses that in 1944,the labor force of Lynchburg numbered 21,000 workers.The Employer,Red Bus Lines,Greyhound Bus Lines, Virginia Stage Lines,and othercarriers share the transporting of these workers,the percentage each carries not beingshown.2A survey of transit advertisements showed that 9 out of 13 are advertisements of localmerchants.79 N. L. R. B, No. 72.546 LYNCHBURG TRANSIT COMPANY547similar servicesrendered to Trailways Service, Inc.,, and SafewayTransit Company.'-Under all these circumstances, and contrary to the contention.ofthe Employer, we find that the Employer is engaged. in-commerce with-2.The labor organization named below claims to represent em-ployees of the Employer.'.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all employees engaged in the opera-tion and maintenance of Lynchburg Transit Company busses, exclud-ing office and clerical employees, and all supervisors as defined in theAct.The Employer asserts that this unit is inappropriate, contend-ing that the bus operators and the maintenance employees do not havecommon interests and therefore should not be joined in the same unit.We find no merit -in this contention.We have previously held thatbus operators and maintenance employees may with equal appropriate-ness constitute separate units or be included in a single unit.5 - TheEmployer further contends that, in any case, the unit should not in-clude mechanics and mechanics' helpers, as they constitute a craft.The record does not disclose the degree of skill possessed by the me-chanics and their helpers.However, even assuming that they con-stitute a skilled craft group, we have heretofore held that, althoughsuch a group may function as a separate unit, it also may constitutepart of a larger unitsAs no labor organization is here seeking torepresent the bus operators, or the maintenance employees, or themechanics and their helpers, ina separateunit, we shall include allthese employees in a single unit.The parties disagree on the status of four bus operators.7TheEmployer would include them in the unit, but the Petitioner contendsthat they are supervisors and therefore should be excluded.The fouraThe record discloses that the principal officers and controlling stockholders of theEmployer also occupy similar positions in Virginia Stage Lines, Inc, Safeway Transit Co ,Charlottesville and Albemarle Bus Co., Roanoke Railway and Electric Co.,and several other,carriers.4Matter of Safety Motor Transit Corp,78 N. L. R.B. 831 ;Matter of WichitaTransportation Corp.,73 N. L R.' B. 1070;'Matter of Tampa Transit Lines, Inc., 71N. L. R. B 742.While Board Member Gray would not assert jurisdiction for the reasonsstated in his dissenting opinion inMatter of Amarillo,Bus Company,78 N. L. R B. 1103,he considers himself bound by the decision of the majority in that case5Matter of Auto InterurbanCo , 73 N. L. It. B 214 ;Matter of Pennsylvania Lines,et al,3 N. L. R B. 622, 665.6Matter of Norge Division,Borg Warner Corp , 72 NL.R B 10207The parties agree to exclude O. S. Ryan, a former bus driver who is now a permanentsafety instructor 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDbus operators in question have at various times acted as safety instruc-tors.The duty of the Employer's safety instructors is to conductclasses for newly employed bus operators, giving them instructions-from texts in bus operation and safety precautions, and practical workin actual driving with the instructor present.The record disclosesthat an instructor may recommend the discharge of a driver if he isnot proficient.The record is not specific as to the frequency withwhich these operators serve as safety instructors, other than that it is"occasionally, on a temporary basis."As these four bus operators thusexercise supervisory power only infrequently, and spend the greaterpart of their time performing the usual functions of a bus operator,we find-that those bus operators who serve as temporary safety in-structors are not supervisors within the meaning of the Act.Weshall accordingly include them in the unit.We find that all employees of the Employer engaged in the opera-tion and maintenance of its busses, including the bus operators whoact at times as temporary safety instructors, but excluding office andclerical employees, and all supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for the purposes of collective bargaining, byTextile Workers Union of America, CIO. .8Matter of Electric Auto-Late Co.,76 N.L R. B. 1189.